DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 25 March 2020 which is a continuation of application 15/484,646 now US Patent 10,625,849 filed 11 April 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 17 are objected to because of the following informalities:  
In lines 1 of claims 19 and 17 “wherein” should be corrected to “wherein:”  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 18-25 of U.S. Patent No. 10,625,849. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure and method of the claims is found within the parent patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veaux et al. (US 4,749,152). 
- Regarding Claim 1. Veaux discloses a levered landing gear (fig. 1-4 illustrate the levered landing gear) comprising: 
a first shock strut (4/11) having a first end (15) and a second end (13); 
a truck lever (8) pivotally coupled to the second end (fig. 1-4 illustrate the truck lever pivotally coupled to the truck lever) of the first shock strut (4/11); and 
a second shock strut (18/31) disposed between the second end (13) of the first shock strut (4/11) and the truck lever (8, fig. 1-4 illustrate the second shot strut disposed between the truck level and second end of the first shock strut), where the second shock strut (18/31) has a first end (33) and a second end (25), the first end (33) of the second shock strut (18/31) being coupled to the second end (15) of the first shock strut (4/11, fig. 1-4 illustrate the first and second shock struts coupled to each other as claimed) and the second end (25) of the second shock strut (18/31) 
- Regarding Claim 2. Veaux discloses the levered landing gear of claim 1, wherein the first shock strut (4/11) includes an outer cylinder (4) forming the first end (15) of the first shock strut (4/11) and an inner cylinder (11) forming the second end (13) of the first shock strut (4/11) and being at least partially disposed within the outer cylinder (fig. 1-4 illustrate the inner cylinder disposed within the outer), the outer cylinder (4) being configured for coupling with a vehicle frame (3) and the inner cylinder (11) extends and retracts relative to the outer cylinder (4, fig. 1-4 illustrate the retraction of the inner cylinder).
- Regarding Claim 3. Veaux discloses the levered landing gear of claim 2, wherein the second shock strut (18/31) is disposed at least partially within the inner cylinder (11, fig. 1-4 illustrate the second shock strut disposed within the inner cylinder).
- Regarding Claim 4. Veaux discloses the levered landing gear of claim 2, wherein the second shock strut (18/31) includes a piston (18) that reciprocates within the inner cylinder (11, fig. 1-4 illustrate the piston reciprocating within the inner cylinder).
- Regarding Claim 5. Veaux discloses the levered landing gear of claim 2, wherein the second shock strut (18/31) includes an outer cylinder (18) forming the second end (25) of the second shock strut (18/31) and an inner cylinder (31) forming the first end (33) of the second shock strut (18/31), where the second shock strut (18/31) is pivotally coupled to the inner cylinder (11) of the first shock strut (4/11; the second shock strut is inherently pivotally coupled to the inner cylinder of the first shock strut to allow for no binding to occur between the interfacing surfaces of the first and second shock strut) and is directly pivotally coupled to the truck lever (8, fig. 1-4 illustrate the second shock strut directly pivotally coupled to the truck lever by 24).
- Regarding Claim 6. Veaux discloses the levered landing gear of claim 2, wherein the inner cylinder (11) includes an inner chamber (7/21), the inner chamber (7/21) being bifurcated into a first shock strut fluid compression chamber (7) and a second shock strut fluid compression chamber (21), where fluid (37) within the first shock strut compression chamber (7) extends the inner cylinder (11) relative to the outer cylinder (4) and fluid (36) within the second shock strut fluid compression chamber (21) extends the 
- Regarding Claim 7. Veaux discloses the levered landing gear of claim 6, wherein the second shock strut (18/31) comprises a strut cartridge (28) inserted into the inner chamber (7/21), where the strut cartridge (28) bifurcates the inner chamber (7/21; the diaphragm 28 splits the chamber) and defines the second shock strut fluid compression chamber (21).
- Regarding Claim 8. Veaux discloses the levered landing gear of claim 2, further comprising a stop member (22) coupled to the inner cylinder (11, fig. 1-4 illustrate the coupling), the stop member (22) including a stop surface (23) configured to interface with the truck lever (8) such that reaction forces bypass the second shock strut (18/31; reaction forces are transferred from the truck to the first strut through stop 22 and coupling 26).
- Regarding Claim 11. Veaux discloses an aircraft (3, fig. 1) comprising: 
a vehicle frame (3, fig. 1 illustrates the vehicle frame); and 
a levered landing gear (illustrated by fig. 1-4) coupled to the vehicle frame (3, fig. 1-4 illustrate the levered landing gear coupled to the vehicle frame), the levered landing gear (fig. 1-4) including a a first shock strut (4/11) having a first end (15) and a second end (13); 
a truck lever (8) pivotally coupled to the second end (fig. 1-4 illustrate the truck lever pivotally coupled to the truck lever) of the first shock strut (4/11); and 
a second shock strut (18/31) disposed between the second end (13) of the first shock strut (4/11) and the truck lever (8, fig. 1-4 illustrate the second shot strut disposed between the truck level and second end of the first shock strut), where the second shock strut (18/31) has a first end (33) and a second end (25), the first end (33) of the second shock strut (18/31) being coupled to the second end (15) of the first shock strut (4/11, fig. 1-4 illustrate the first and second shock struts coupled to each other as claimed) and the second end (25) of the second shock strut (18/31) being coupled to the truck lever (8, fig. 1-4 illustrate the second end of the second shock strut coupled to the truck lever).
- Regarding Claim 12. Veaux discloses the aircraft of claim 11, wherein the first shock strut (4/11) includes an outer cylinder (4) forming the first end (15) of the first shock strut (4/11) and an inner cylinder 
- Regarding Claim 13. The aircraft of claim 12, wherein the second shock strut (18/31) is disposed at least partially within the inner cylinder (11, fig. 1-4 illustrate the second shock strut disposed within the inner cylinder).
- Regarding Claim 14. The aircraft of claim 12, wherein the second shock strut (18/31) includes an outer cylinder (18) forming the second end (25) of the second shock strut (18/31) and an inner cylinder (31) forming the first end (33) of the second shock strut (18/31), where the second shock strut (18/31) is pivotally coupled to the inner cylinder (11) of the first shock strut (4/11; the second shock strut is inherently pivotally coupled to the inner cylinder of the first shock strut to allow for no binding to occur between the interfacing surfaces of the first and second shock strut) and is directly pivotally coupled to the truck lever (8, fig. 1-4 illustrate the second shock strut directly pivotally coupled to the truck lever by 24).
- Regarding Claim 15. The aircraft of claim 12, wherein the inner cylinder (11) includes an inner chamber (7/21), the inner chamber (7/21) being bifurcated into a first shock strut fluid compression chamber (7) and a second shock strut fluid compression chamber (21), where fluid (37) within the first shock strut compression chamber (7) extends the inner cylinder (11) relative to the outer cylinder (4) and fluid (36) within the second shock strut fluid compression chamber (21) extends the second shock strut (18/31) relative to the inner cylinder (11, fig. 1-4 illustrate the extension caused by the fluid between the chambers).
- Regarding Claim 16. The aircraft of claim 12, further comprising a stop member (22) coupled to the inner cylinder (11, fig. 1-4 illustrate the coupling), the stop member (22) including a stop surface (23) configured to interface with the truck lever (8) such that reaction forces bypass the second shock strut (18/31; reaction forces are transferred from the truck to the first strut through stop 22 and coupling 26).
- Regarding Claim 18. Veaux discloses a method of using a levered landing gear (illustrated in fig. 1-4), the method comprising: 

pivoting a truck lever (8) relative to the first shock strut (4/11) as the first shock strut (4/11) and the second shock strut (18/31) serially extend along the respective extension axis (fig. 1-4 illustrate the pivoting of the truck lever in relation to extension of the struts), where the truck lever (8) is coupled to both the first shock strut (4/11, coupled to the truck lever through the second shock strut and through stop 22 and connecting link 26) and the second shock strut (18/31, coupled to the truck lever through connection 24).
- Regarding Claim 19. Veaux discloses the method of claim 18, wherein the second shock strut (18/31) is disposed at least partially within an inner cylinder (11) of the first shock strut (4/11, fig. 1-4 illustrate the second shock strut disposed partially within the inner cylinder of the first strut) and pivots relative to the first shock strut (4/11) within the inner cylinder (11; the second shock strut is inherently pivotally coupled to the inner cylinder of the first shock strut to allow for no binding to occur between the interfacing surfaces of the first and second shock strut).
- Regarding Claim 20. Veaux discloses the method of claim 19, wherein the second shock strut (18/31) is pivotally coupled to the inner cylinder (11) of the first shock strut (4/11; the second shock strut is inherently pivotally coupled to the inner cylinder of the first shock strut to allow for no binding to occur between the interfacing surfaces of the first and second shock strut) and is directly pivotally coupled to the truck lever (8, connecting link 24 directly pivotally couples the second shock strut to the truck lever).

Allowable Subject Matter
s 9-10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        09/17/2021